Title: From Hodijah Baylies to William Heath, 4 November 1782
From: Baylies, Hodijah
To: Heath, William


                  
                     Dear Sir,
                     
                        4 November 1782
                     
                  
                  I am directed by the Commander in Chief to acquaint you that he has no Objection to your commencing your Journey in the Morning, and hopes you will do him the pleasure to breakfast at Head-Quarters if it be convenient.  I have the Honor to be Your Most Obedt Sert
                  
                     H. Baylies
                     A. Camp
                     
                  
               